Citation Nr: 9909579	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-01 240	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to June 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in February 1997, 
when it was remanded for medical records.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Diabetes Mellitus was not present during the veteran's 
active service.  

3.  Diabetes Mellitus was not manifested during the first 
year after the veteran's discharge from active service.  

4.  Diabetes Mellitus is not the result of disease or injury 
during the veteran's active service.  


CONCLUSION OF LAW

Diabetes Mellitus was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
diabetes mellitus may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309(a) (1998).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection has been established for chronic venous 
insufficiency, bilateral, which had its onset in service and 
led to the veteran's retirement from active service.  It is 
not contended nor is there any evidence that the service-
connected chronic venous insufficiency caused the diabetes.  

Initially, the Board notes that both VA and private 
physicians have diagnosed diabetes mellitus, so the existence 
of a current disability is not at issue.  In this case, the 
claim must be denied because the diabetes mellitus did not 
begin or increase in severity during service; it was not 
manifest during the year after the veteran's discharge from 
active duty; and the preponderance of the evidence 
establishes that the current disability is not connected to 
disease or injury during service.  

In support of his contention the veteran submitted private 
medical records and a written statement from his private 
physician, C. W. Conway, M.D.   In a statement dated December 
1997, Dr. Conway wrote, "This patient, unfortunately, 
suffers from long-standing diabetes going back to at least 
age 20, so we have about 20 years of diabetic injury to the 
lower extremities."  Going back 20 years would be December 
1977, over 2 years after the veteran began service, in 
October 1975.  His birthday is in April 1956, so "at least 
age 20" would go back to 1976, again shortly after the 
veteran entered service.  The Board finds that while this 
statement is evidence supporting the claim, it is of limited 
probative weight.  Dr. Conway's treatment records only show 
treatment from September 1997 to August 1998, so the 
statement was not based on the doctor's own findings or 
knowledge.  There is no evidence that Dr. Conway obtained or 
reviewed records of previous treatment.  Thus, it appears 
that the veteran was only source for the history of symptoms 
for 20 years.  

A physician may interpret symptoms reported by a lay witness.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  This 
makes Dr. Conway's report of the history given by the veteran 
evidence which must be considered.  However, an opinion can 
only be as good as the facts it is based on.  The record here 
shows that the veteran is not an accurate source of 
historical information, so the opinion based on his 
information has a decreased probative value.  

Specifically, the first record of treatment for elevated 
blood sugar was in January 1988.  In July 1988, the veteran 
told a VA doctor that he was first treated for elevated blood 
sugar 4 or 5 months earlier, which would again be early 1988.  
The notes of Dr. J. K. Bickerton, for August 1992, relate 
that blood sugar was "600 six years ago when he was tested 
in the military and placed on insulin and then oral 
hypoglycemic when he was sent home."  What the veteran told 
Dr. Bickerton in August 1992, of elevated blood sugar and 
treatment in service, is in direct conflict with the service 
medical records and with what he told the VA doctor in July 
1988.  

On the September 1993 VA examination, the veteran reported 
that he was seen, in 1987, for abdominal pain of some sort 
and at that point was found to have a blood sugar of 600 mg 
and was placed on Glucotrol.  A 1987 onset could put the 
first manifestation during the year after the veteran left 
service and support service connection on a presumptive 
basis.  However, as discussed above, this conflicts with the 
veteran's earliest statements to physicians, which put the 
onset in 1988.  

The evidence establishes that the veteran has given 
conflicting historical information to physicians, so Dr. 
Conway's report of an onset of diabetes during his early 
service, based on history provided by the veteran, is not 
persuasive.  

Moreover, Dr. Conway's report of onset early during the 
veteran's service is outweighed by the service medical 
records which show normal blood test results in 1984, 1985 
and 1986, well after the claimed 1976-1977 onset.  

In statements received in approximately October 1997, 
 [redacted] and  [redacted], L.P.N., reported that they 
had known the veteran since approximately February 1987.  Ms. 
[redacted] stated that since she had known the veteran he had 
signs of diabetes such as frequent urination, unquenchable 
thirst and some swelling.  Mr. [redacted] also attested to these 
symptoms.  The witnesses are competent to report symptoms 
they witnessed.  In this case, their recollection of 
symptoms, 10 years earlier is outweighed by several records 
made at the time.  Specifically, the doctors who examined the 
veteran in the year and a half after service associated the 
swelling with the service-connected chronic venous 
insufficiency and there were no noted complaints of thirst or 
frequent urination in the first year after the veteran 
completed his active service.  

The medical records made during service and the two years 
after service provide evidence which is substantially more 
probative than the memory of the veteran and witnesses, as it 
was made by trained medical personnel during the relevant 
time period.  

The service medical records show the veteran's glucose was 
measured in August 1984 and was recorded to be 98, in a 
normal range from 75 to 110.  The veteran underwent extensive 
testing and evaluation on several occasions, due to his 
service-connected chronic venous insufficiency.  This 
included comprehensive blood work, including glucose levels.  
No elevation of glucose was reported.  In June 1985 and April 
1986, just 2 months before the veteran left service, blood 
tests were again noted to be within normal limits.  Also, the 
service medical records do not reflect the prescription of 
Glucotrol or any other medication for elevated blood sugar or 
diabetes mellitus.  

The veteran was accorded a VA examination in June 1987.  The 
first half page of the report is dedicated to the veteran's 
history and complaints.  He reported left ankle and leg 
swelling and a little swelling in the right leg.  He 
complained that his lower extremities felt very heavy and 
tired easily with walking or climbing stairs.  There were no 
reports of thirst or frequent urination.  "No history of 
...diabetes..."  His only medication was one aspirin daily.  
Examination confirmed the lower extremity swelling.  
Diagnoses were chronic venous insufficiency of both lower 
extremities as a residual of previous thrombophlebitis in 
both lower extremities; and hypertensive vascular disease.  

On a service department examination, in October 1997, there 
were complaints of leg swelling and discomfort.  There were 
no reports of thirst or frequent urination.  The diagnosis 
was chronic venous insufficiency.  

On the October 1987 VA examination, there were complaints 
without mention of thirst or urination.  The veteran reported 
mild exertional dyspnea and ankle swelling.  The diagnoses 
were hypertensive vascular disease and slightly elevated 
creatinine.  

The veteran sought emergency care at a service department 
clinic on January 13, 1988.  It was noted that he had been 
seen in an emergency room the previous day.  He complained of 
defuse abdominal pain, diarrhea, nausea and vomiting.  He 
reportedly felt well until 3:00 A.M.  He was referred for 
possible diabetes.  Laboratory studies showed blood glucose 
to be high at 285 compared to a normal range from 65 to 110 
mg./dl.  The diagnosis was hyperglycemia and Glucotrol 
medication was begun.  

The veteran has recently told private doctors that he had 
diabetes mellitus symptoms and treatment during service.  The 
service medical records are complete and comprehensive.  They 
show that he had extensive evaluations, which included blood 
tests and other laboratory studies.  The physicians during 
service determined that his disability was a chronic venous 
insufficiency.  There was no finding or symptoms of elevated 
glucose levels, hyperglycemia, or diabetes mellitus.  The 
service medical records outweigh the histories given to 
physicians by the veteran years later and establish that 
diabetes mellitus was not present during his active service.  

The Board finds that the contemporaneously recorded medical 
records are much more probative than the veteran's recent 
statements of elevated glucose during service and clearly 
establish that glucose levels were not elevated or treated in 
service.  

The records made during the year and a half after the veteran 
left service include two VA and one service department 
examination.  These reports form a preponderance of evidence 
which show that the veteran's symptoms at that time did not 
include thirst or frequent urination.  The swelling was 
associated by the physicians with the chronic venous 
insufficiency, for which service connection has already been 
granted.  The January 1988 medical records show a very recent 
onset of the symptoms, at that time, led to a diagnosis 
hyperglycemia, findings of elevated blood sugar and the 
initiation of medication for control.  These records, made by 
doctors in the first two years after the veteran left 
service, are substantially more probative than the 
recollection of the veteran and witnesses years later.  

As discussed above, the preponderance of evidence establishes 
that diabetes mellitus was not incurred during service or 
manifested to a degree of 10 percent or more in the first 
year after the veteran left service.  Rather, the diabetes 
mellitus had its onset approximately 11/2 years after the 
veteran left service and there is no evidence connecting it 
to any disease or injury during service.  As the evidence is 
not in approximate balance, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for diabetes mellitus is denied.  



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 
- 8 -





